Oo Oa ANY Dn nA & WY NO Ke

NO NO NY NY NY NY NY NO NO FF FF FORE OORRrOOREOE e
Oo ANY Do Un & WO NY KF CO OU WnaAN BD Un & WY NY KF OS

 

(ase 2:20-cv-07455-FLA-KS Document 15 Filed 03/19/21 Pagei1ofi Page ID#:5211

 

FILED
CLERK, U.S. DISTRICT COURT

 

03/19/2021

CENTRAL DISTRICT OF CALIFORNIA
BY: DEPUTY

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RICHARD MICHAEL MEJIA, ) Case No. 2:20-cv-07455-FLA (KS)
Petitioner, )
V. JUDGMENT
)
ALEX VILLANUEVA, et al., )
Respondents.
)

 

Pursuant to the court’s Order, IT IS ADJUDGED that this action is dismissed with

prejudice.

Dated: March 19, 2021

 

FERNANDO L. AENLLE-ROCHA
United States District Judge

 

 
